DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07-June-2021 has been entered.
Response to Amendment
Applicant’s amendments filed 07-June-2021 have been entered. Claims 1, 18, 20 and 21 have been amended and claims 1-6, 9-21 are currently pending. 
Response to Arguments
Applicant’s arguments, see Remarks pp. 7-10, filed 07-June-2021, with respect to the rejections of claims 1-6, 9-21 under 35 U.S.C. 103 have been fully considered and are persuasive in-part. Applicant argues that Tanikella does not disclose the amended limitation in claim 1, and corresponding claims 18 and 20, because Tanikella does not disclose or suggest determining trending topics that are similar to each other, wherein the other entity comprises a second topic that is different from the first topic (Remarks pp. 7-8). In response, examiner respectfully submits that, first, Sun teaches “determining another entity that is similar to the entity” as set forth in Non-Final Office Action dated 07-October-2020 p. 5. Second, 
Applicant also argues that individual consideration of each dependent claim should be considered on its own merit (Remarks p. 9), where dependent claim 21 has been amended to recite “obtaining a co-occurrence matrix that represents a plurality of entities…”. In considering claim 21 on its own merit, examiner agrees that the amended claim 21 overcomes the cited prior art. Therefore, the rejection Factorization Meets the Item Embedding: Regularizing Matrix Factorization with Item Co-occurrence, 2016, RecSys, pp. 59-60. (Year: 2016) (hereinafter “Liang”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 9-12, 14, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Tanikella.
Regarding claim 1, Sun teaches:
receiving one or more content examples associated with a content channel; determining an entity based on the one or more content examples (Sun – Fig. 2 is a flow chart showing an example method for providing a personalized topic feed (i.e. content channel) to a user [0029]. In Fig. 2-204, a user model is generated. The user model may be generated based on user’s interest. The user’s interest may include followed topics, saved images and videos, liked videos and images, and disliked images and videos (i.e. content examples) [0030]. The user model includes one or more vectors, and the user’s interest are modeled using one or more vectors [0031]. The user vector may be generated using content modeling. For example, the user data including an image of a turkey on a plate (i.e. content example) may be mapped to “Thanksgiving dinner”, food, turkey, etc. 
determining a vector associated with the entity, the vector comprising real numbers and corresponding to a point in an embedding space (Sun – the user model includes one or more vectors, and the user’s interest are modeled using one or more vectors [0031]. The user vectors are generated using content modeling. For example, the user data is mapped to text, and the text is then mapped to “Thanksgiving dinner”, food, turkey, etc. One or more bigrams are generated from the corresponding text. The user vectors are then generated from the bigrams. In some aspects, one or more learning algorithms are used for mapping user data into the semantic space (i.e. embedding space). [0033].)
determining another entity that is similar to the entity (Sun – after generating user groups, in Fig. 2-208 one or more topic-specific models are generated based on content specifically related to (i.e. similar to) a particular topic. The topic-specific user model is generated based on followed topics, saved images and videos, disliked images and videos related to a particular topic. The topic specific model may include a hierarchy of topics, and may be represented as vectors [0035].)
and providing one or more web documents in a content feed based at least in part on the entity and the other entity, (Sun – 
the entity and the other entity being separate from the one or more web documents (Sun – feeds of recommended content are used to browse or discover application or webpage content (i.e. web documents) [0002]. The disclosure provides a way for a user to create multiple buckets or categories of feeds/topics of interest (i.e. entities). For example, these buckets can be created based on the user’s needs or interests. For each of these categories, the user can provide signals to a recommendation system by either topics such as “Summer Vacation Ideas with Kids” or by adding specific seed documents (e.g. images, videos, entities, or web pages) to each of the categories [0018]. The recommendation system then generates recommendations personalized to user-provided signals and specific to the category, as well as, a top level recommendation stream/feed that aggregates content (i.e. one or more web documents) from all the categories [0018].)
Sun does not appear to teach:
based at least in part on a distance between the vector and another vector associated with the other entity and independent of the one or more content examples, the other vector corresponding to another point in the embedding space, wherein the other entity comprises a second topic that is different than the first topic

based at least in part on a distance between the vector and another vector associated with the other entity and independent of the one or more content examples, the other vector corresponding to another point in the embedding space, wherein the other entity comprises a second topic that is different than the first topic (Tanikella – the trending-topic interface may comprise a headline and description of a sub-topic related to the trending topic. To generate the headline and description algorithmically, the social-networking system may identify a plurality of content objects that are related to the trending topic. The social-networking system may cluster the identified content objects by categorizing each content object into one of a plurality of clusters. Each cluster may relate to a particular sub-topic, and each sub-topic may relate to a trending topic. Once the social-networking system has categorized the content objects into the plurality of clusters, the social-networking system may calculate a quality score for each cluster. The quality score for a particular cluster may be based on a number of factors, including how recently the content objects in that cluster have been published, the number of content objects in the cluster, the coherence of the content objects within the cluster, the relevancy of the content objects within the cluster to the trending topic as calculated by a vector-space model, and other factors. The cluster with the highest quality score may be identified as a trending cluster vector representation of each content object in the cluster (ie. the other entity) and vector representation of the trending topic (i.e. the entity) [0060]. A similarity metric may be a cosine similarity, a Minkowski distance, a Mahalanobis distance, a Jaccard similarity coefficient, or any suitable similarity metric [0061]. Examiner interprets that the trending topic discloses the entity (i.e. the vector) and a content object in the cluster discloses the other entity (i.e. another vector associated with the other entity). Examiner interprets that a particular sub-topic (i.e. a topic) that may relate to a trending topic discloses determining trending topics that are similar to each other, where a trending cluster with the highest quality score discloses said similarity. A trending topic may be associated with one or more sub-topics. A sub-topic may be a topic that forms part of a larger trending topic (Tanikella [0050]), also see (Tanikella [0064]) for a list of sub-topics (“Bruce Harper takes a selfie”, “Bryce Harper gives his bat to a young fan”) related to a trending topic (“Bryce Harper”). Examiner interprets that a sub-topic (i.e. second topic) is different than the trending topic (i.e. first topic) even where the topics may be associated with each other.)    

Claims 18 and 20 correspond to claim 1 and are rejected accordingly.
Regarding claim 2, Sun teaches:
receiving, from a user, a request to create the content channel (Sun – the disclosed recommendation application 112 provides ability for user 110 to create one or more categories or tasks, follow one or more topics, and collect content related to one or more tasks [0058].)
 Regarding claim 3, Sun teaches:
wherein determining the entity based on the one or more examples includes learning a corresponding meaning for the one or more content examples (Sun – the user vectors are generated using content modeling. For example, the user data is 
Regarding claim 5, Sun teaches:
wherein determining the entity based on the one or more content examples further includes mapping the corresponding learned meaning for the one or more content examples to the corresponding entity
However, Tanikella teaches:
wherein determining the entity based on the one or more content examples further includes mapping the corresponding learned meaning for the one or more content examples to the corresponding entity (Tanikella – one way to determine the measure of relevance for a given content object to its trending topic or sub-topic is to treat the trending topic or sub-topic as a search query, and apply information retreival techniques to the content object (e.g. a vector-space model that measures a similarity between a vector representation of each content object in the cluster and vector representation of the trending topic). N-grams may be represented in a d-dimensional embedding space, where d denotes any suitable number of dimensions. An n-gram may be represented in embedding space as a vector which may be referred to as a term embedding. Each vector may comprise coordinates corresponding to a particular point in the embedding space. An n-gram may be mapped to a respective vector representation [0060].)

Regarding claim 6, Sun teaches:
wherein the entity is associated with a vector that corresponds to a point in an embedding space (Sun – the user model includes one or more vectors, and the user’s interest are modeled using one or more vectors [0031]. The user vectors are generated using content modeling. For example, the user data is mapped to text, and the text is then mapped to “Thanksgiving dinner”, food, turkey, etc. One or more bigrams are generated from the corresponding text. The user vectors are then generated from the bigrams. In some aspects, one or 
Regarding claim 9, Sun teaches:
wherein the similarity between the entity and the other entity comprises a cosine similarity between the vector associated with the entity and the other vector associated with the other entity (Sun – content similarity for user feed is determined based on the vectors cosine similarity [0064].)    
 Regarding claim 10, Sun teaches:
selecting one or more web documents to include in the content feed (Sun – the recommendation system generates recommendations personalized to user-provided signals and specific to the category, as well as, a top level recommendation stream/feed that aggregates content from all the categories [0018].)
 Sun does not appear to teach:
based at least in part on the distance between the other vector associated with the other entity and a third vector associated with one of the one or more web documents, the third vector and the other vector each corresponding to separate points in embedding space
However, Tanikella teaches:
based at least in part on the distance between the other vector associated with the other entity and a third vector associated with one of the one or more web documents, the third vector and the other vector each corresponding to separate points in embedding space (Tanikella – one way to determine the measure of relevance for a given content object to its trending topic or sub-topic is to treat the trending topic or sub-topic as a search query, and apply information retrieval techniques to the content object (e.g. a vector-space model that measures a similarity between a vector representation of each content object in the cluster and vector representation of the trending topic). N-grams may be represented in a d-dimensional embedding space, where d denotes any suitable number of dimensions. An n-gram may be represented in embedding space as a vector which may be referred to as a term embedding. Each vector may comprise coordinates corresponding to a particular point in the embedding space. An n-gram may be mapped to a respective vector representation [0060]. the quality score for each cluster may be based at least on a measure of relevance of the content objects within the cluster to the trending topic or to sub-topic associated with that cluster. The measure of relevance may be calculated by a vector-space model that measures a similarity between a vector representation of each content object in the cluster (ie. the other entity) and vector representation of the trending topic (i.e. the entity) [0060]. A similarity metric may be a cosine similarity, a Minkowski distance, a Mahalanobis distance, a Jaccard similarity coefficient, or any suitable similarity metric [0061].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sun and 
Regarding claim 11, Sun teaches:
wherein the vector associated with the entity and the other vector associated with the other entity are determined entities is determined based at least in part on collaborative filtering (Sun – a singular value decomposition matrix is used in text/content modeling. For example, a sparse matrix (R) for determining a likeness measure between object I and item j is created. A rank-k regularized SVD matrix decomposition method is applied [0065].)
Regarding claim 12, Sun teaches:
receiving, from a user, at least one indication indicating whether one of the one or more selected web documents should be included in the content channel (Sun – the recommendation system disclosed provides an ability to remove an entire category from a recommendation stream. For example, the recommendation system enables the user to remove a selected category with a single click or gesture [0021].)
Regarding claim 14, Sun teaches:
wherein the one or more content examples include at least one of: one or more words, a uniform resource locator associated with a website, a longform explanation of an example, a link included in the website, or a social media post (Sun - the disclosure provides a way for a user to create multiple buckets or categories of feeds/topics of interest (i.e. entities). For example, these buckets can be created based on the user’s needs or interests. For each of these categories, the user can provide signals to a recommendation system by either topics such as “Summer Vacation Ideas with Kids” or by adding specific seed documents (e.g. images, videos, entities, or web pages) to each of the categories [0018].)
 Claim 19 corresponds to claim 14 and is rejected accordingly.
Regarding claim 15, Sun teaches:
wherein at least one of the one or more content examples has a corresponding weight value (Sun – after generating the training set and the evaluation set of images, user vectors are then generated 
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Tanikella further in view of Portnoy et al. (Patent No. US 10,423,686 B2, hereinafter “Portnoy”).
Regarding claim 4, Sun modified by Tanikella does not appear to teach:
wherein learning the corresponding meaning for the one or more content examples is based on a term frequency-inverse document frequency value
However, Portnoy teaches:
wherein learning the corresponding meaning for the one or more content examples is based on a term frequency-inverse document frequency value (Portnoy – the backfill mechanism is associated with a keyword extractor that selects keywords from an interest group, employing well-known frequency counting techniques, stopword filtering techniques, and so on for example [Col. 3 lines 65-67, Col. 4 lines 1-3].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sun, Tanikella and Portnoy before them, to modify the system of Sun and Tanikella of receiving one or more content examples associated with a content channel, determining an entity based on the one or more content examples which includes 
Regarding claim 13, Sun modified by Tanikella does not appear to teach:
in response to receiving an indication that indicates the one of the one or more selected web documents should not be included in the content feed, adjusting a ranking of the one of the one or more selected web documents for which the indication is received
However, Portnoy teaches:
in response to receiving an indication that indicates the one of the one or more selected web documents should not be included in the content feed, adjusting a ranking of the one of the one or more selected web documents for which the indication is received (Portnoy – selection and/or filtering may use external information to determine what content is more likely to be interesting, e.g. ranking among the various content. For example, 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sun, Tanikella and Portnoy before them, to modify the system of Sun and Tanikella of receiving one or more content examples associated with a content channel, determining an entity based on the one or more content examples, determining another entity that is similar to the entity based at least in part on a distance between the vector and another vector associated with the other entity, the other vector corresponding to another point in the embedding space, providing one or more web documents in a content feed based at least in part on the entity and the other entity and the entity and the other entity being separate from the one or more web documents with the teachings of Portnoy of in response to receiving an indication that indicates the one of the one or more selected web documents should not be included in the content feed, adjusting a ranking of the one of the one or more selected web documents for which the indication is received. One would have been motivated to make such a modification to get content to keep users interested enough to grow more interest and increase the community of users (Portnoy - [Col. 1 lines 39-42]).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Tanikella further in view of McCoy et al. (Pub. No. US 2013/0263006 A1, hereinafter “McCoy”).

wherein the corresponding weight value indicates a degree to which the content channel should include web documents that are similar to the at least one of the one or more content examples
However, McCoy teaches:
wherein the corresponding weight value indicates a degree to which the content channel should include web documents that are similar to the at least one of the one or more content examples (McCoy – the content channel includes assigning a weight to the content assets based on user feedback and utilizing the weight to select other content assets [0027]. A user interface is utilized to access a web interface by a user to access a content channel [0195].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sun, Tanikella and McCoy before them, to modify the system of Sun and Tanikella of receiving one or more content examples associated with a content channel, wherein at least one of the one or more content examples has a corresponding weight value, determining an entity based on the one or more content examples, determining another entity that is similar to the entity based at least in part on a distance between the vector and another vector associated with the other entity, the other vector corresponding to another point in the embedding space, providing one or more web documents in a content feed based at least in part on the entity and the other entity and the entity and the other entity being separate from the one or more web documents with the teachings of McCoy of wherein the 
Regarding claim 17, Sun modified by Tanikella does not appear to teach:
receiving a request for content associated with a topic; and determining that the content channel includes the content associated with the topic
However, McCoy teaches:
receiving a request for content associated with a topic; and determining that the content channel includes the content associated with the topic (McCoy – the content channel utilizes a results list of a search as a list of content assets to seed a second content channel [0029].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sun, Tanikella and McCoy before them, to modify the system of Sun and Tanikella of receiving one or more content examples associated with a content channel, determining an entity based on the one or more content examples, determining another entity that is similar to the entity based at least in part on a distance between the vector and another vector associated with the other entity, the other vector corresponding to another point in the embedding space, providing one or more web documents in a content feed based at least in part on the entity and the .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Tanikella further in view of Liang.
Regarding claim 21, Sun modified by Tanikella does not appear to teach:
obtaining a co-occurrence matrix that represents a plurality of entities comprising the entity and represents a plurality of web documents comprising the one or more web documents, wherein each cell of the co-occurrence matrix includes a value that represents a ratio between a frequency of a particular entity in all of the plurality of web documents to a frequency of the entity in a particular web document of the plurality of web documents; and determining, from the co-occurrence matrix, the vector and the other vector using matrix decomposition
However, Liang teaches:
obtaining a co-occurrence matrix that represents a plurality of entities comprising the entity and represents a plurality of web documents comprising the one or more web documents, wherein each cell of the co-occurrence matrix includes a value that represents a ratio between a frequency of a particular entity in all of the plurality of web documents to a frequency of the entity in a particular web document of the plurality of web documents; and determining, from the co-occurrence matrix, the vector and the other vector using matrix decomposition (Liang – item co-occurrence is modeled across users, which is similar to modeling a set of documents (users) as a bag of co-occurring words (items), i.e. a set of web documents as a bag of co-occurring entities. In that context frequently co-occurring words are likely to be about the same topic. For example, in a corpus of scientific papers “planet” and “Pluto” are likely to frequently occur. Item co-occurrence information is, in principle, available to matrix factorization (i.e. matrix decomposition) (Page 59, Col. 2, second paragraph). In the skip-gram model, the objective is to predict context words – surrounding words within a fixed window – given the current word (i.e. entity). Levy and Goldberg show an equivalence between skipgram word2vec trained with negative sampling value of k and implicit factorizing the pointwise mutual information (PMI) matrix shifted by log k. After making the connection between word2vec and implicit matrix factorization, Levy and Goldberg further propose to perform word embedding by spectral dimensionality reduction (e.g. singular value decomposition) on the (sparse) shifted positive PMI MATRIX (p. 60, Col. 1, third-fifth paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sun, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166